UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-6353



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES R. NIBLOCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:02-cr-568-GBL; 1:04-cv-361)


Submitted:   October 31, 2007           Decided:     November 21, 2007


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joseph A. Connors, III, McAllen, Texas, for Appellant.      Chuck
Rosenberg, United States Attorney, Charles F. Connolly, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Niblock appeals the district court’s order denying

his 28 U.S.C. § 2255 (2000) motion.              We previously granted a

certificate   of   appealability    on     two   issues:   whether   counsel

rendered ineffective assistance to Niblock by denying him the right

to testify and whether counsel was ineffective for failing to note

a direct appeal.      See Miller-El v. Cockrell, 537 U.S. 322, 327

(2003).   After a review of the record and the parties’ briefs, we

conclude that the district court correctly denied relief on these

claims.   Accordingly, we affirm for the reasons stated by the

district court.    See United States v. Niblock, Nos. 1:02-cr-568-

GBL; 1:04-cv-361 (E.D. Va. Feb. 28, 2005); see Pac. Ins. Co. v. Am.

Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (holding

that, absent justification, Fed. R. Civ. P. 59(e) motions “may not

be used . . . to raise arguments which could have been raised prior

to the issuance of the judgment”).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                   - 2 -